                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CLARENCE DWAYNE ARDDS,                             Case No. 20-cv-06289-EMC
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.

                                  10     UNKNOWN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On February 17, 2021, the Court determined that the pro se prisoner’s civil rights

                                  15   complaint in this action failed to state a claim upon which relief may be granted. Docket No. 8.

                                  16   The Court granted Plaintiff leave to file an amended complaint no later than March 31, 2021,

                                  17   cautioning him that failure to file an amended complaint by the deadline would result in the

                                  18   dismissal of this action. Id. at 6. Plaintiff did not file an amended complaint, and the deadline by

                                  19   which to do so has long passed. For the foregoing reasons, and the reasons stated in the order of

                                  20   dismissal with leave to amend, this action is DISMISSED for failure to state a claim upon which

                                  21   relief may be granted. The Clerk shall close the file.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: May 12, 2021

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
